UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6031


NICOLE CHANTELL BANKS,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF CORRECTIONS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:17-cv-00404-MFU-RSB)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicole Chantell Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nicole Chantell Banks appeals the district court’s order denying her motion for

leave to amend her 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Banks v. Dep’t of Corr., No. 7:17-cv-00404-MFU-RSB (W.D. Va. Dec. 18, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2